Wilde J.
delivered the opinion of the Court. The complainant excepts to the decisions and directions of the Court of Common Pleas on two grounds ; 1. Because the jury were misdirected as to the complainant’s claim of damages for the loss of the rent of his store from May 1834 to January 1835 ; and 2. Because material evidence tending to show the diminution and loss of the complainant’s business by the alteration and widening of Elm street was rejected.
It was proved at the trial, that the complainant had a lease for years of the land taken by the city, and the land adjoining, on which his store stood ; that he had paid rent for the whole term in advance, and had erected new buildings thereon at his own expense : that, by the terms of the lease, he was not per mitted to make any alterations in the store unless with the consent of his lessors, without forfeiting his lease, with an addi- ' tional penalty ; and that his lessors refused to consent to any alterations.
On these facts the jury were instructed, that the complainant was entitled to a compensation for the loss of the rent of the whole store only for such length of time as was reasonable and necessary to repair the store ; and that the city was not holden to indemnify him against losses incurred by the refusual of the lessors to agree to the repairs and alterations required by the widening of the street.
These instructions, we think, were correct. It may be well doubted whether the consent of the lessors was requisite to authorize the, complainant to make the repairs and alterations rendered necessary by an event unforeseen at the time the lease was made. It is not, however, necessary to decide this point; for if the consent of the lessors were necessary, still we are of opinion, that the city is not responsible for any dam*177age caused by the refusal of the lessors to consent to the making the necessary alterations. Such refusal was unreasonable ; and the lessors are liable for all damages accruing thereby, or the complainant is without remedy. The refusal was the proximate and real cause of the damage by loss of rent; and for this the city is not liable. The city is liable for the value of the land taken, the damage done to the land and buildings remaining, and the expenses of repairs, deducting the benefit of the alteration in the street; but they are not responsible for any damage caused by the disputes and disagreements between the different owners of the land.
By a provision in the Revised Stat. c. 231, commissioners are authorized, when damages are claimed by any one entitled to an estate for life or for years, the remainder or reversion belonging to another person, to apportion the damages between them according to their respective interests, as shall be just and reasonable. But the city had settled with the lessors before this provision took effect ; so that no apportionment could be made between the different owners. Whether the complainant could claim a larger proportion of the damages by reason of the lessors’ refusal to consent to the making the repairs, had that provision been in force before any settlement was made, is a question not raised by the facts reported. But if the city had settled with the reversioners, after the Revised Statutes had been in force, this question might have been material.
In support of the remaining exception it has been argued, that the evidence rejected was material and competent, as it had a tendency to prove that the damage sustained by the complainant by the diminution of his business in 1834, was caused by the alteration of the street. It is true, that this evidence, in connexion with the proof of other facts having a tendency to show that the diminution of business had been caused by the alteration in the street, might be competent evidence ; but the evidence rejected had no tendency to prove the cause of the diminution of the complainant’s business. He only offered to prove the simple fact, that the complainant’s amount of sales in the months of July, August, September and October in were much less than they were in the' corre*178spending months in 1835, after such alterations were completed and the obstructions in the street removed. Now this might have been caused by a general change in the state of business, or by the increase of the complainant’s stock in trade, or from some cause other than the enlargement of the street. The evidence was therefore speculative, and would lead to no certain and satisfactory conclusion, but might nevertheless mislead the jury ; and, for these reasons, it was rightly rejected,
There is also another conclusive reason for rejecting this evidence. The complainant offered to prove, that in 1834, the street was incumbered with bricks and stones and rendered inconvenient for passing and repassing, and that a common sewer was opened in the street. And it appears, that the complainant alleged at the trial, that his loss of business was occasioned by the -street being incumbered and obstructed as above stated. Now we think it quite clear that the city is not responsible for any loss thus occasioned ; no more than they would be for opening an old common sewer for the purpose of repairing or enlarging it, or for repairing a street, or for any other repairs which public safety or convenience might from time to time require. So that it appears by the complainant’s own allegation, that his loss of business was caused by incumbrances and obstructions in the street after it was altered and widened, and for which the city is not responsible.

Judgment of the Common Pleas affirmed